Evans, J.
1. Attachment: evidence of malice. The grounds of the attachment were that the defendant had disposed of, or was about to dispose of, his property, with intent to defraud his creditors. Under the evidence, the jury was warranted in finding that there ivas no basis Avhatever for such grounds of attachment, nor reasonable cause to believe the same. The jury made special findings that the attachment Avas not only wrongfully sued out, but that it Avas done maliciously.
It is urged by appellant that there is no support in the evidence for this latter finding. One Quick was the real party in interest, as plaintiff. The account sued on accrued in his favor. As a matter of convenience, he assigned it to his daughter, Roxie Pricer, and he continued in full charge of the collection, ostensibly acting as agent for his daughter. The defendant Avas delinquent in the payment of the account, and Quick had a right to be diligent in the collection thereof. It appears, however,-’that, through a collec*1123tion agency, he caused letters to be written to the defendant, demanding payment of the account, on penalty of being “blackballed,^ and threatening that plaintiff would cause him to lose his employment, in the event of his failure to pay. Pursuant to these threats, the writ of attachment was sued out.
Appellant complains, also, of the admission of that line of testimony, and urges that it was not receivable as evidence of malice. We see no reason for saying that it was not evidence of malice, in a legal sense; and being such, it was admissible. It tended to show a set purpose to injure the defendant. There being evidence of actual malice, exemplary damages were proper. We cannot say, upon this record, that the amount allowed was excessive. The statutory grounds of attachment are intended as a remedy, and must be verified with honesty and good faith by the creditor. They are not intended to invite false verification, or to become a mere club of duress against an innocent debtor. Only exemplary damages against an offending plaintiff will compel respect for the sanctity of the statute, and prevent abuse of the power conferred by it. The record herein discloses very little reason why the plaintiff should have alleged and verified the grounds of attachment set forth in his petition.
2. Attachment: disclosures to counsel. It appeared for the plaintiff that he conferred with his counsel, and was advised by his counsel that he had good grounds of attachment. He urges, therefore, that this was a complete defense. The trial court fairly submitted this question to the jury. Just what information he communicated to his attorney does not appear. There is nothing in this defense which takes the question away from the jury. It rested with the jury to say, under the evidence, whether the disclosure made by the plaintiff to his counsel was full and fair, and whether the plaintiff, in good faith, believed *1124the same. The jury necessarily found against the plaintiff fit this point, also. We find no ground for interference with the judgment below, and it is, accordingly, — Affirmed.
Preston, C. J., Ladd and Salinger, JJ., concur.